NORTHCOTT, Circuit Judge.
This is an appeal from an interlocutory decree fixing liability for a patent infringement, entered in the District Court of the United States for the District of Maryland. The appellee brought this suit *993against the appellant asking relief for alleged infringement of two patents relating to improvements on machines known as “printer-slotters,” asking an injunction and damages. Answer was filed, and after a hearing, at which evidence was taken, the judge below entered a decree granting the injunction prayed for and referred the cause to a special master to ascertain, take, and report to the court, an account of the damages due the appellee. «
The judge below made a full, complete, and explicit findings of fact and handed down a written opinion. Samuel M. Langston Co. v. F. X. Hooper Co., Inc. (D.C.) 8 F.Supp. 613.
A study of' the record convinces us that the findings of fact made by the judge below were correct and were based upon substantial evidence and that, in the able opinion filed, the proper conclusion as to the application of the law to the facts was reached. The opinion of the judge below is accordingly adopted as the opinion of this court, and the decree appealed from is affirmed.